Citation Nr: 0726923	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-27 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for depression secondary to 
migraine headaches and temporomandibular joint syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from October 1994 to July 
1996. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 5, 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied service 
connection for depression secondary to migraine headaches and 
temporomandibular joint. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for depression 
secondary to migraine headaches and temporomandibular joint 
syndrome (TMJ).  This issue requires further development to 
comply with the Veteran's Claims Assistance Act (VCAA) and in 
order to determine the claim.  The United States Court of 
Appeals for Veterans Claims in Dingess/Hartman stated, that 
proper VCAA notice must inform the veteran that if service 
connection is awarded a disability rating and an effective 
date for the award of benefits will be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
evidence of record does not indicate such notice was issued.

At the March 2001 mental health consultation the veteran 
reported, that after discharge from the Navy he had trouble 
finding work and had been going to the San Diego VA Medical 
Center (VAMC) for treatment of his depression.  He also 
mentioned participating in marriage counseling at the San 
Diego VAMC.  At the April 2003 VA examination the veteran 
again stated that in or about 1999 he had started having 
increasing problems with depression again.  He mentioned that 
he was seen at the San Diego VAMC, where he was diagnosed 
with depression and prescribed Zoloft.  A review of the 
claims folder indicates that the veteran's VA medical records 
have not been obtained.  VA must obtain and consider its own 
medical records.  38 U.S.C.A. § 5103A(c)(2) (West 2002); see 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The evidence of record indicates the veteran resided in 
California from about September 1999 through September 2000.  
Further confirmation as to the dates and treatment in San 
Diego as well as prior symptoms and treatment will aid in 
retrieval of the information necessary to determine the 
claim.  The veteran should be contacted for additional 
information as to his symptoms and treatment for depression.

Finally, the evidence of record identifies several causes for 
his depression.  The veteran referred to his inability to 
find a job as a source of depression.  The Pensacola VAMC 
records (October 8, 2002) indicate that the veteran's 
depression is "likely exacerbated" by his chronic pain from 
headaches and TMJ.  To properly adjudicate the veteran's 
claim an examination and opinion to assess the etiology of 
his disability are necessary.  38 U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED for the following action:

1.	 Issue the veteran proper notice of the 
information or evidence needed to 
establish the claims on appeal; 
including the regulations regarding 
disability rating and/or effective date 
pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Request the 
veteran provide details regarding his 
treatment of depression.

2.	Obtain the veteran's San Diego VAMC 
treatment records, specifically request 
treatments for depression or marital 
counseling in 1999 and 2000.

3.	Schedule the veteran for an examination 
to determine the etiology of his mental 
disorder.  

a.	The examiner should take a complete 
history of the veteran's mental health 
problems and diagnose any current 
mental health disorders.  The examiner 
should then offer an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent 
or better) that there were 
manifestations of this mental disorder 
while the veteran was still on active 
duty.  

b.	The examiner should assess the causes 
for the veteran's mental health 
condition.  The examiner should then 
comment as to the effect of the 
veteran's service-connected headaches 
and TMJ on his mental health condition.  
The examiner should render an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that the veteran's mental health 
disability was caused or increased by 
the service-connected headaches and 
TMJ.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
findings and conclusions should be 
affirmatively stated and explained, and 
the rationale for any opinion expressed 
should be included in the examination 
report.  

4.	Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent statement 
of the case or supplemental statement 
of the case.  If the benefit sought on 
appeal remains denied, the appellant 
and representative should be furnished 
an appropriate supplemental statement 
of the case and be provided an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



